Pbr Curiam.
In his petition for post conviction relief, John Eugene Johann asserted that he confessed to charges of rape, assault with intent to rape and assault and battery because of certain threats allegedly made by the arresting police officers and that he was improperly represented by trial counsel. After hearing witnesses as to these contentions, Judge James H. Pugh found them to be unsupported by the facts. Subsidiary allegations *643raised by Johann’s petition were said by Judge Pugh in his opinion dismissing the petition to have been either waived or previously finally litigated. For the reasons more specifically set forth in that opinion, the application for leave to appeal is hereby denied.

Application denied.